 
Exhibit 10.1

 
SECOND AMENDMENT TO CREDIT AGREEMENT
 
SECOND AMENDMENT (this “Amendment”), dated as of October 31, 2006 (the
“Effective Date”), to the Credit Agreement, dated as of May 11, 2005 (as
heretofore amended, supplemented or otherwise modified, the “Credit Agreement”),
among BOIS D’ARC ENERGY, INC., a Nevada corporation (“Borrower”), the banks and
other financial institutions from time to time parties thereto (the “Lenders”),
CALYON NEW YORK BRANCH, as syndication agent (in such capacity, the “Syndication
Agent”), THE BANK OF NOVA SCOTIA, as administrative agent (in such capacity, the
“Administrative Agent”), and AMSOUTH BANK, as documentation agent (in such
capacity, the “Documentation Agent”).
 
W I T N E S S E T H :
 
WHEREAS, Borrower, the Lenders, the Syndication Agent, the Administrative Agent
and the Documentation Agent are parties to the Credit Agreement; and
 
WHEREAS, Borrower has requested to increase the Borrowing Base from $150,000,000
to $200,000,000 in accordance with Section 2.8 of the Credit Agreement, and the
Lenders and the Administrative Agent are agreeable to such request upon the
terms and subject to the conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:
 
1.  Defined Terms. Unless otherwise defined herein, capitalized terms used
herein which are defined in the Credit Agreement are used herein as therein
defined; provided that the definition of “Maximum Loan Amount” is hereby amended
to read as follows:
 
“Maximum Loan Amount” means $200,000,000 as such amount may be reduced from time
to time pursuant to Section 2.5.
 
2.  Determination of the Borrowing Base. In accordance with the procedure set
forth in Section 2.8 of the Credit Agreement, the Borrowing Base is increased
from $150,000,000 to $200,000,000, such increase to be effective as of the
Closing Date (as defined below).
 
3.  Amendment to Section 10.1(h). Section 10.1(h) of the Credit Agreement is
hereby amended by deleting it and substituting it with the new Section 10.1(h)
as follows:
 
(a)  release any collateral under any of the Security Documents, or permit any
termination or release of any Security Document, provided that, notwithstanding
the foregoing, the consent of the Lenders shall not be required for any release
of any collateral under any of the Security Documents in connection with a
Disposition by the Borrower or any Guarantor if such Disposition is permitted by
Section 7.5 hereof;
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
4.  Amendment to Schedule 2.1 (Commitments and Percentage Shares). Schedule 2.1
of the Credit Agreement is hereby amended by deleting it and substituting it
with the new Schedule 2.1 attached to this Amendment as Exhibit A.
 
5.  Conditions to Effectiveness. This Amendment shall become effective as of the
date (the “Closing Date”) on which the following conditions precedent shall be
deemed satisfied in the sole discretion of the Lenders and the Administrative
Agent, provided that such conditions precedent shall be satisfied by no later
than November 30, 2006:
 
(a)  The Administrative Agent shall have received the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated as of the Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Effective Date)
and each in form and substance satisfactory to the Administrative Agent and its
legal counsel:
 
(i)  executed counterparts of this Amendment;
 
(ii)  Pledged Notes executed by each of the Loan Parties and payable to the
Borrower, each in an aggregate principal amount equal to the Maximum Loan
Amount, pledged to the Administrative Agent for the benefit of the Lenders and
the Issuing Bank, together with transfer powers or instruments executed in blank
for each such certificate, interest or security;
 
(iii)  Notes executed by the Borrower in favor of each Lender, each in an
aggregate principal amount equal to such Lender’s Percentage Share of the
Maximum Loan Amount;
 
(iv)  such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require to establish the identities of and verify the
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Amendment and the other Loan
Documents to which such Loan Party is a party;
 
(v)  such evidence as the Administrative Agent may reasonably require to verify
that each Loan Party is duly organized or formed, validly existing, in good
standing and qualified to engage in business in each jurisdiction in which it is
required to be qualified to engage in business, including certified copies of
each Loan Party’s Organization Documents, certificates of good standing and/or
qualification to engage in business and tax clearance certificates;
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


(vi)  a certificate signed by a Responsible Officer of the Borrower certifying
that (A) the conditions specified in Section 5 of this Amendment have been
satisfied, (B) no change, event or circumstance has occurred or exists
(individually or in the aggregate) since December 31, 2005 that has or could be
reasonably expected to have a Material Adverse Effect, (C) no change, event or
circumstance has occurred in the properties described in the latest Engineering
Report dated December 31, 2005 delivered pursuant to Section 6.2(g) of the
Credit Agreement has or could be reasonably expected to have a Material Adverse
Effect, (D) there shall exist no action, suit, investigation, litigation or
proceeding pending or threatened in any court or before any arbitrator or
Governmental Authority that (x) would reasonably be expected to have a Material
Adverse Effect or (y) restrains, prevents or imposes or can reasonably be
expected to impose materially adverse conditions upon the Credit Agreement, this
Amendment or the transactions contemplated by the Credit Agreement or by this
Amendment; (E) the Borrower and its Subsidiaries shall not have any Indebtedness
or Liens on the Closing Date other than permitted under the Credit Agreement;
and (F) the Security Documents create, grant and perfect first and prior liens
or security interests in favor of the Administrative Agent to secure the
Obligation encumbering at least eighty percent (80%) of the present value of the
Borrower’s and the Guarantors’ Oil and Gas Properties constituting proved
reserves to which value is given in the determination of the then current
Borrowing Base;
 
(vii)  an opinion of counsel to each Loan Party substantially in the form of
delivered in connection with the First Amendment to the Credit Agreement dated
as of May 8, 2006, and otherwise covering the transactions contemplated by this
Amendment;
 
(viii)  a certificate of insurance of the Borrower and its Subsidiaries
evidencing that the Borrower and its Subsidiaries are carrying insurance in
accordance with Section 6.7 of the Credit Agreement and that such insurance is
in full force and effect;
 
(ix)  copies of lien search reports in the Offices of the Secretary of State of
the States of Texas and Nevada and such other jurisdictions as the
Administrative Agent may reasonably request, listing all effective financing
statements that name any of the Borrower or the Guarantors as debtor and showing
no Liens other than the Liens permitted under Section 7.1 of the Credit
Agreement; and any other documents or instruments as may be necessary or
desirable (in the opinion of the Administrative Agent) to perfect the
Administrative Agent’s interest in the Collateral;
 
(x)  a certificate of the chief financial officer of the Borrower, stating that
(A) the Borrower is solvent and (B) the Loan Parties, taken as a whole, are
solvent, in each case, after giving effect to Loans and Letters of Credit, the
transactions contemplated by this Amendment and the payment of all estimated
legal, accounting and other fees related hereto and thereto;
 
(xi)  evidence that each of the Borrower and its Subsidiaries shall have
received all consents and authorizations required pursuant to any material
contractual obligation with any other Person and shall have obtained all
permits, licenses and other approvals of, and effected all notices to and
filings with, any Governmental Authority, in each case, as may be necessary to
allow each of the Borrower and its Subsidiaries lawfully (A) to execute, deliver
and perform, in all material respects, their respective obligations under the
Loan Documents and the related documents to which each of them, respectively,
is, or shall be, a party and each other agreement or instrument to be executed
and delivered by each of them, respectively, pursuant thereto or in connection
therewith and (B) to create and perfect the Liens on the Collateral to be owned
by each of them in the manner and for the purpose contemplated by the Loan
Documents, and all such matters are in full force and effect; and
 
(xii)  such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the Issuing Bank or the Majority Lenders reasonably
may require.
 
(b)  All fees required to be paid on or before the Closing Date pursuant to any
of the Loan Documents, including any fees required to be paid in connection with
issuance of commitment letters by Lenders with respect to the transactions
contemplated under this Amendment, shall have been paid.

--------------------------------------------------------------------------------


(c)  Unless waived by the Administrative Agent, the Borrower shall have paid all
costs and expenses payable to the Administrative Agent pursuant to Section 10.4
of the Credit Agreement to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of costs and expenses as shall constitute the
Administrative Agent’s reasonable estimate of the costs and expenses described
in Section 10.4 of the Credit Agreement incurred or to be incurred by it through
the closing proceedings in connection with this Amendment (provided that such
estimate shall not thereafter preclude a final settling of accounts between the
Borrower and the Administrative Agent).
 
(d)  There shall exist no pending or threatened litigation, proceedings or
investigations which could reasonably be expected to have a material adverse
effect on the financial condition, operations, assets, business, properties or
prospects of the Borrower or any of its Subsidiaries or the transactions
contemplated hereby.
 
(e)  The Administrative Agent and Lenders shall have completed review of the
latest Engineering Report submitted in accordance with Section 6.2(g) of the
Credit Agreement and determined that the form, substance and content thereof are
satisfactory.
 
(f)  The representations and warranties of the Borrower contained in Section 8
of this Amendment, Article V of the Credit Agreement, and in any document
furnished at any time under or in connection herewith, shall be true and correct
on and as of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date.
 
(g)  No Default or Event of Default shall exist, or would result from the
transactions contemplated by this Amendment.
 
(h)  All corporate and other proceedings, and all documents, instruments and
other legal matters in connection with this Amendment shall be in form and
substance reasonably satisfactory to the Administrative Agent.
 
6.  A new Section 6.17 is hereby added to the Credit Agreement to read as
follows:
 
6.17 Collateral Verification. No later than November 30, 2006, the Borrower
shall deliver to the Administrative Agent such evidence as the Administrative
Agent may reasonably require to verify that the Security Documents create, grant
and perfect first and prior liens or security interests in favor of the
Administrative Agent to secure the Obligation encumbering at least eighty
percent (80%) of the present value of the Borrower’s and the Guarantors’ Oil and
Gas Properties constituting proved reserves to which value is given in the
determination of the then current Borrowing Base.
 
7.  Reference to and Effect on the Loan Documents; Limited Effect.   On and
after the date hereof, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provisions of any of the Loan
Documents. Except as expressly amended herein, all of the provisions and
covenants of the Credit Agreement and the other Loan Documents are and shall
continue to remain in full force and effect in accordance with the terms thereof
and are hereby in all respects ratified and confirmed.
 
 
 

--------------------------------------------------------------------------------

8.  Representations and Warranties. Each of the Borrower and the other Loan
Parties represents and warrants to the Administrative Agent and Lenders as
follows:
 
(a)  all representations and warranties set forth in the Credit Agreement and
the other Loan Documents are true and correct in all material respects with the
same effect as though such representations and warranties have been made on and
as of the date hereof, except to the extent that any such representation or
warranty relates solely to an earlier date, in which case it shall have been
true and correct in all material respects as of such earlier date;
 
(b)  no Default or Event of Default has occurred and is continuing on the date
hereof;
 
(c)  since December 31, 2005, there has been no change, event or occurrence
(individually or in the aggregate) that has had or could reasonably be expected
to have a Material Adverse Effect;
 
(d)  each Loan Party has the power and authority to make, deliver and perform
this Amendment and has taken any and all necessary action to authorize the
execution, delivery and performance of this Amendment and no consent or
authorization of, or filing with, any Person (including, without limitation, any
governmental authority), is required in connection with the execution, delivery
or performance by the Loan Parties, or the validity or enforceability against
the Loan Parties, of this Amendment, other than such consents, authorizations or
filings which have been made or obtained;
 
(e)  this Amendment has been duly executed and delivered by the Loan Parties and
this Amendment constitutes the legal, valid and binding obligation of the Loan
Parties, enforceable against the Borrower in accordance with its terms;
 
(f)  none of Borrower or its Subsidiaries has made or permitted to exist any
Dispositions or Lien on all Properties purported to be included in the Borrowing
Base since the delivery of the evidence of such person’s title to such
properties delivered pursuant to Section 4.1(a)(vii) of the Credit Agreement
other than permitted under the Credit Agreement;
 
(g)  on the date hereof and after giving effect to the increase in the
Commitment and the other transactions contemplated by this Amendment, each
Security Document has been duly executed and delivered on behalf of such Loan
Party that is a party thereto and is the legal, valid and binding obligations of
such Loan Party, enforceable against such Loan Party in accordance with its
terms and secures the obligations and liabilities of the Borrower and the other
Loan Parties to the Lenders pursuant to the Credit Agreement, the Note,
including extensions of credit up to an aggregate principal amount not to exceed
$200,000,000, and the other Loan Documents, as amended by this Amendment;
 
(h)  on the date hereof and after giving effect to the increase in the
Commitment and the other transactions contemplated by this Amendment, each of
the Mortgage and the Subordinate Mortgage complies with all applicable recording
and filing laws of the States of Louisiana and Texas, and creates, under the
laws of the States of Louisiana and Texas, a legally valid perfected mortgage
lien in favor of the Administrative Agent for the benefit of the Lenders, in the
case of the Mortgage, or Bois d’Arc Energy, Inc., in the case of the Subordinate
Mortgage, on all right, title and interest of Bois d’Arc Energy, L.P. in and to
the Mortgaged Property (as defined therein), including all property purported to
be included in the Borrowing Base, to secure the obligations and liabilities of
the Borrower to the Lenders pursuant to the Credit Agreement, the Note,
including extensions of credit up to an aggregate principal amount not to exceed
$200,000,000, and the other Loan Documents, as amended by this Amendment; and
 
(i)  the increases in the Commitments contemplated by this Amendment and any
additional increases in such Commitments that shall be approved subject to and
in accordance with the terms of the Credit Agreement, up to an aggregate
principal amount of $350,000,000 outstanding at any time, are reasonably within
the contemplation of the parties at the time of the execution and delivery of
the Mortgage, the increases in the Pledged Notes contemplated by this Amendment
and any additional increases in such Pledged Notes that shall be approved
subject to and in accordance with the terms of the Credit Agreement, up to an
aggregate principal amount of $350,000,000 outstanding at any time, are
reasonably within the contemplation of the parties at the time of the execution
and delivery of the Subordinate Mortgage.

--------------------------------------------------------------------------------


9.  Liens and Security Interests. Borrower and each Guarantor, as of the
Effective Date and after giving effect to the amendments contained herein,
hereby ratify and confirm all Liens and security interests granted by Borrower
and each Guarantor to Lenders to secure Borrower’s prompt payment and
performance of all obligations of Borrower arising under the Loan Documents,
including each Note and Guarantee. Borrower hereby agrees that the Pledged Notes
delivered pursuant to Section 5(a)(ii) of this Amendment constitute Collateral
(as defined in the Pledge Agreement executed and delivered by the Borrower) and
that Attachment 1 to such Pledge Agreement is hereby amended to include such
Pledged Notes.
 
10.  Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts (which may include counterparts
delivered by facsimile transmission) and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Any executed
counterpart delivered by facsimile transmission shall be effective as an
original for all purposes hereof. The execution and delivery of this Amendment
by any Lender shall be binding upon each of its successors and assigns
(including transferees or Participants of its Commitments and Loans in whole or
in part prior to effectiveness hereof) and binding in respect of all of its
Commitments and Loans, including any acquired subsequent to its execution and
delivery hereof and prior to the effectiveness hereof.
 
11.  GOVERNING LAW.
 
(a)  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF TEXAS APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE (WITHOUT GIVING EFFECT TO THE PRINCIPLES THEREOF
RELATING TO CONFLICT OF LAW; PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW).
 
(b)  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS SITTING IN
HOUSTON, TEXAS OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.
 
12.  Waiver of Right to Trial by Jury. EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
13.  ENTIRE AGREEMENT. The Credit Agreement, as amended by this Agreement,
together with the other Loan Documents, comprises the complete and integrated
agreement of the parties on the subject matter hereof and thereof and supersedes
all prior agreements, written or oral, on such subject matter. THE CREDIT
AGREEMENT, AS AMENDED BY THIS AGREEMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.
 

   BOIS D'ARC ENERGY, INC.          
 By:    /s/ ROLAND O. BURNS
 
Name:  Roland O. Burns
 
Title:  Senior Vice President



 

   THE BANK OF NOVA SCOTIA, as   Administrative Agent, Lead Arranger and Lender
         
 By:    /s/ NADINE BELL
 
Name:  Nadine Bell
 
Title:  Senior Manager

 
 

   CALYON NEW YORK BRANCH, as    Syndication Agent and Lender          
 By:    /s/ TOM BYARGEON
 
Name:  Tom Byargeon
 
Title:  Managing Director


 

   AMSOUTH BANK, as    Documentation Agent and Lender          
 By:    /s/ W. A. PHILIP
 
Name:  W. A. Philip
 
Title:  Vice President


 

   NATEXIS BANQUES POPULAIRES, as Lender          
 By:    /s/ DONOVAN C. BROUSSARD
 
Name:  Donovan C. Broussard
 
Title:  Vice President and Group Manager
   

 

 
 By:    /s/ TIMOTHY L. POLVADO
 
Name:  Timothy L. Polvado
 
Title:  Vice President and Group Manager

 

--------------------------------------------------------------------------------



 

   UNION BANK OF CALIFORNIA, N.A., as Lender          
 By:    /s/ SEAN MURPHY
 
Name:  Sean Murphy
 
Title:  Vice President
   

 
 

   BMO Capital Markets Financing, Inc., f/k/a Lender    Harris Nesbitt
Financing, Inc., as Lender          
 By:    /s/ MARY LOU ALLEN
 
Name:  Mary Lou Allen
 
Title:  Vice President
   


 

   BANK OF AMERICA, N.A., as Lender          
 By:    /s/ JEFFREY H. RATHKAMP
 
Name:  Jeffrey H. Rathkamp
 
Title:  Director
   


 

   COMERICA BANK, as Lender          
 By:    /s/ PETER L. SEFZIK
 
Name:  Peter L. Sefzik
 
Title:  Vice President
   


 
 
 
 

 

--------------------------------------------------------------------------------


 



ACKNOWLEDGMENT BY GUARANTORS
 
Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Second Amendment dated as of October 31, 2006 (the
“Amendment”), to the Credit Agreement, dated as of May 11, 2005 as heretofore
amended, (ii) acknowledges and agrees that its consent is not required for the
effectiveness of the Amendment, (iii) ratifies and acknowledges its respective
Obligations under each Loan Document to which it is a party, (iv) grants to the
Administrative Agent for its benefit and the ratable benefit of each of the
Lenders, a lien and a continuing security interest in the Collateral (as such
term is defined in the respective Security Agreements and the Pledge Agreements)
to secure the Secured Obligations (as defined therein), and (v) represents and
warrants that (a) no Default or Event of Default has occurred and is continuing,
(b) it is in full compliance with all covenants and agreements pertaining to it
in the Loan Documents, (c) it has reviewed a copy of the Amendment and (d) its
Pledged Note delivered pursuant to Section 5(a)(ii) of the Amendment constitutes
its legal, valid and binding obligation, enforceable against it in accordance
with its terms.
 

   BOIS D'ARC OIL & GAS COMPANY LLC,    as Guarantor          
 By:    /s/ ROLAND O. BURNS
 
Name:  Roland O. Burns
      Title:  Senior Vice President  
Date:  October 31, 2006

 
 

   BOIS D'ARC HOLDINGS, LLC, as Guarantor          
 By:    /s/ ROLAND O. BURNS
 
Name:  Roland O. Burns
      Title:  Senior Vice President  
Date:  October 31, 2006





 

 
BOIS D'ARC OFFSHORE LTD., as Guarantor
         
By: /s/ ROLAND O. BURNS 
 
Name: Roland O. Burns
 
Title: Senior Vice President
 
Date: October 31, 2006



 
 
 
 


--------------------------------------------------------------------------------





 

 
BOIS D'ARC PROPERTIES, LP, as Guarantor
         
By: /s/ ROLAND O. BURNS 
 
Name: Roland O. Burns
 
Title: Senior Vice President
 
Date: October 31, 2006






 
BOIS D'ARC ENERGY, INC., as Guarantor
         
By: /s/ ROLAND O. BURNS 
 
Name: Roland O. Burns
 
Title: Senior Vice President
 
Date: October 31, 2006



 
 
 
 
 
 